Case 20-00176-SMT          Doc 9    Filed 03/28/20 Entered 03/28/20 00:58:29            Desc Main
                                    Document     Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLUMBIA

IN RE: EARL JOSEPH ASHFORD                                    :
                                                              :
                                                              :      Case No.: 20-00176
                                                              :
                                   Debtor.                    :      Chapter 13


                    APPLICATION FOR ALLOWANCE OF COMPENSATION

               The undersigned attorney for the debtor(s) states and represents as follows:

             1.       The total fee to be charged by the attorney for legal services rendered or to
be rendered for the debtor(s) in this bankruptcy case, exclusive of costs, is $3,000.00, of which
$940.00 has been paid, leaving a balance of $2,060.00.

             2.        The source of the compensation paid or to be paid is the debtor(s), which
compensation shall, by agreement with the debtor(s), be paid by the Chapter 13 trustee as a
priority administrative claim in the bankruptcy case, upon approval thereof by the court.

             3.      The attorney has filed a document entitled Disclosure of Compensation of
Attorney for Debtor with the court, the provisions of which are incorporated by reference in this
application.

             4.       The legal services rendered or to be rendered by the attorney in connection
with this bankruptcy case include the following:

             a.        Examining and analyzing the debtor’s financial situation and advising the
debtors thereon;

            b.      Preparing and filing the petition, schedules, statements, plan and other
necessary documents and pleadings in the case for confirmation of the debtor(s)’ plan;

               c.       Representing the debtor(s) at the meeting of creditors and the confirmation
hearing; and

              d.       Assisting the debtor(s) in obtaining confirmation of the debtor(s)’ plan and
in carrying out and consummating the plan.

            WHEREFORE, the undersigned attorney respectfully applies for allowance of the
compensation described above in this application and requests that the unpaid balance of such
compensation be approved by the court as a priority administrative claim in the case, to be paid
Case 20-00176-SMT         Doc 9    Filed 03/28/20 Entered 03/28/20 00:58:29               Desc Main
                                   Document     Page 2 of 5




by the Chapter 13 trustee out of the funds deposited with the trustee by the debtor(s).

             Dated: March 28, 2020                   /s/ Kevin Judd____________
                                                     Kevin D. Judd, Bar #434926
                                                     Attorney for Debtor
                                                     601 Pennsylvania Avenue, NW
                                                     Suite 900 - South Building
                                                     Washington, D.C. 20004
                                                     Telephone: 202-483-6070



       NOTICE OF TIME TO RESPOND TO APPLICATION OF ALLOWANCE OF
                             COMPENSATION

PLEASE TAKE NOTICE:

              PURSUANT TO LBR 2002-1, WITHIN TWENTY-ONE (21) DAYS OF THE
DATE OF THIS NOTICE, you must file and serve a written opposition to the Application of
Allowance of Compensation and a proposed order under Local Bankruptcy Rule 9072-1. The
opposition and proposed order must be filed with the Clerk of the Bankruptcy Court, U.S.
Courthouse, 3rd and Constitution Ave., NW, Washington, DC 20001, and served (by delivery or
mailing of copies) upon the undersigned. The opposition may append affidavits and documents you
wish to attach in support of your opposition.

              IF YOU FAIL TO FILE A TIMELY OPPOSITION, THE COURT MAY
GRANT THE APPLICATION OF ALLOWANCE OF COMPENSATION IN THE MANNER
SOUGHT BY THE APPLICATION WITHOUT A HEARING. You may file and serve with or
include in the opposition a request for hearing which may be held in the Court’s discretion.

Dated: March 28, 2020

                                                     By      /s/ Kevin Judd____________
                                                             Kevin D. Judd, Bar #434926
                                                             Attorney for Debtor
                                                             601 Pennsylvania Avenue, NW
                                                             Suite 900 - South Building
                                                             Washington, D.C. 20004
                                                             Telephone: 202-483-6070
Case 20-00176-SMT         Doc 9    Filed 03/28/20 Entered 03/28/20 00:58:29             Desc Main
                                   Document     Page 3 of 5




                                   CERTIFICATE OF SERVICE

              I hereby certify that on March 28, 2020, a copy of the foregoing Application For
Allowance Of Compensation and Notice of Time to Respond to Application of Allowance of
Compensation were e-mailed via ECF to the Chapter 13 Trustee, the United States trustee and
mailed to all Creditors.


                                                      /s/ Kevin Judd________
                                                      Kevin D. Judd, Bar #434926
Case 20-00176-SMT           Doc 9   Filed 03/28/20 Entered 03/28/20 00:58:29            Desc Main
                                    Document     Page 4 of 5




                            UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLUMBIA

In re: EARL JOSEPH ASHFORD                                 :
                                                           :
                                                           :       Case No.: 20-00176
                                                           :
                                    Debtor.                :       Chapter 13

                                              ORDER

              Upon consideration of Debtor(s)’ Counsel’s Application For Allowance Of

Compensation and Notice of Time to Respond to Application of Allowance of Compensation, and

the entire record herein,

              ORDERED that the Debtor(s)’ Counsel’s Application For Allowance Of

Compensation and Notice of Time to Respond to Application of Allowance of Compensation, is

hereby granted,

              AND FURTHER ORDERED, that fees of $2,060.00 shall be paid to Kevin D. Judd as

an unpaid administrative claim.

Copies to:
Case 20-00176-SMT        Doc 9    Filed 03/28/20 Entered 03/28/20 00:58:29   Desc Main
                                  Document     Page 5 of 5


Rebecca A. Herr, Bankruptcy Trustee
185 Admiral Cochrane Dr., Suite 240
Annapolis, MD 21401

Kevin D. Judd, Esq.
601 Pennsylvania Avenue, NW
Suite 900 - South Building
Washington, DC 20004

Earl Joseph Ashford
4660 Martin Luther King, Jr., Ave., SW
C-702
Washington, DC 20032

                                         End of Order
